
	
		I
		112th CONGRESS
		2d Session
		H. R. 6054
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2012
			Mr. Mack introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Ways and Means,
			 Education and the
			 Workforce, the
			 Judiciary, Natural
			 Resources, and House
			 Administration, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To prohibit funding to implement any provision of the
		  Patient Protection and Affordable Care Act or of the health-related provisions
		  of the Health Care and Education Reconciliation Act of 2010.
	
	
		1.Short titleThis Act may be cited as the
			 NObamacare Funds Act of 2012.
		2.Prohibiting
			 funding to implement Public Law 111–148 or the health-related provisions of
			 Public Law 111–152Notwithstanding any other provision of law,
			 on and after the date of the enactment of this Act, no funds may be obligated
			 or expended to carry out—
			(1)any provision of
			 the Patient Protection and Affordable Care Act (Public Law 111–148), including
			 any amendment made by any such provision; or
			(2)any provision of
			 title I or subtitle B of title II of the Health Care and Education
			 Reconciliation Act of 2010 (Public Law 111–152), including any amendment made
			 by any such provision.
			
